DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 20 are pending in this Office Correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1, claim 1 recites a method comprising a series of steps performed by a computer, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for “streaming the data stream from the data source to a data sink via the at least one container; and processing the data stream as it passes through the at least one container instance, thereby enabling application-aware processing of data streams in real time prior to arrival at the data store” is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-19 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

streaming the data stream from the data source to a data sink via the at least one container; and processing the data stream as it passes through the at least one container instance, thereby enabling application-aware processing of data streams in real time prior to arrival at the data store” is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 20 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Examiner Notes
The examiner has considered the applicant's claims in light of the disclosure.  However, the examiner respectfully reminds the applicant that during prosecution before the USPTO, claims are to be given their broadest reasonable interpretation, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). The Office must apply the broadest reasonable meaning to the claim language, taking into account any definitions presented in the specification. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citing In re Bass, 314 F.3d 575,577(Fed. Cir. 2002)); “[i]t is the claims that measure the invention.” SRIInt’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (enbanc).  Written description may not be read into a claim when the claim language is broader than the embodiment. SuperGuide Corp. v. DirecTV Enters, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004) (citing Electro Med. Sys. S.A. v. Cooper Life Sci., Inc., 34 F.3d 1048, 1054 (Fed. Cir. 1994))
Note that “limitations appearing in the specification will not be read into the claims, and … interpreting what is meant by a word in a claim is not to be confused with adding an extraneous limitation appearing in the specification, which is improper.” Intervet Am., v. Kee-Vet Labs., 887 F.2d 1050, 1053, 12 USPQ2d 1474 1476 (fed. Cir. 1989).
“The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp,. 415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (fed. Cir. 2005).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGPUB  2017/0075693 A1 issued to Elden Bishop et al. (hereinafter “Bishop”) and in view of USPGPUB 2017/0279770 A1 issued to Marc Woolward (hereinafter “Woolward”).

With respect to claims 1 and 20, Bishop discloses a method for performing computations on data at an intelligent data pipe en-route to a data store (see Abstract), a non-transitory computer-readable medium containing instructions which, when executed, cause a data storage system (see Para [0130]) to perform steps comprising: 
receiving metadata regarding a data stream from a data source (para [0013]: The technology disclosed improves existing streaming processing systems by allowing the ability to both scale up and scale down resources within an infrastructure of a stream processing system., Para [0041]: Event: An event is any identifiable unit of data that conveys information about an occurrence. In one implementation, an event can also provide information concerning an entity. An event can have three aspects: a timestamp indicating when the event occurred; a set of dimensions indicating various attributes about the event; and a set of metrics related to the event...data and/or metadata generated by a user using a feature of an application, Para [0065]: the input connectors 104 perform full data pulls and/or incremental data pulls from the data sources 102. In another implementation, the input connectors 104 also access metadata from the data sources 102); 
performing an analysis of the metadata at a service orchestrator (Para [0059]: FIG. 1 includes exemplary loT platform 100. loT platform 100 includes data sources 102, input connectors 104, stream container(s) 106, batch container(s) 10S, rich contextual data store 110, orchestration system 112, output connectors 122 and application(s) 123., para [0080] Stream container(s) 106 ingest event tuples from respective input pipelines that collect data for a plurality of NRT data streams. In some implementations, multiple NRT data streams can be assigned to a single pipeline and multiple pipelines can be assigned to a single stream container; Para [0120]: data manipulation and report formatting is generally performed at run-time using a variety of metadata constructs. Metadata within a universal data directory (UDD) 736)); 
creating at least one container based on the analysis (Para [0027]: Container: A stream processing framework is built using an API (application programming interface) and deployed as a cluster called a "container". The container takes care of the distribution of tasks/jobs within a given infrastructure; Para [0030]: Data enters a container through a so-called "emitter". Emitters are event tuple sources for a container and are responsible for getting the event tuples into the container. In one implementation, emitters pull event tuples from input queues; Para [0077]: Scheduler 20S tracks one or more input pipelines (e.g., input pipeline 204) in the stream container 106 and schedules execution of batches and any downstream processing stages that depend on the output of an upstream completed processing stage.); 
streaming the data stream from the data source to a data sink via the at least one container (Para [0065]: The input connectors 104 acquire data from data sources 102 and transform the data into an input format that is consumable by containers 106 and 10S .In one implementation, the input connectors 104 perform full data pulls and/or incremental data pulls from the data sources 102, Para [0082]: Output pipeline 21S can also be hosted by Kafka, which acts a sink for the output of the jobs., Para [0132]: the technology disclosed calculates an offset between an input queue (e.g. Kafka spout) and an output queue (e.g. Kafka sink) of a container, and determines a latency and/or a drop in throughput within the container.); and 
processing the data stream as it passes through the at least one container instance, thereby enabling application-aware processing of data streams in real time prior to arrival at the data store (Para [0047]: multiple task sequences, queuing data from incoming near real-time (NRT) data streams in pipelines that run in the containers, processing data from the NRT data streams as batches using a container coordinator that controls dispatch of the batches, Para [0069]: Stream processing framework 200 provides near real-time (NRT) processing of sequences of unbounded events for delivery of immediate analytics and insights based on the events as they are occurring., Para [0070]: Events are ingested into framework 200 by input pipeline 204, which reads data from the data sources 102 and holds events for consumption by the stream container 106...the input pipeline 204 can be configured to receive the data over the network(s) using an application protocol layer...These higher protocol layers can encode, package and/or reformat data for sending and receiving messages over a network layer).
Bishop does not explicitly disclose creating at least one container instance based on the analysis.
Woolward discloses creating at least one container instance based on the analysis (Woolward: Para 0025 – 0026]: Host operating system 220 allows for multiple (instead of just one) isolated user-space instances (e.g., containers 240.sub.1-240.sub.z) to run in host operating system 220 (e.g., a single operating system instance). Host operating system 220 can include a container engine 230. Container engine 230 can create and manage containers 240.sub.1-240.sub.z, for example, using an (high-level) application programming interface (API). By way of non-limiting example, container engine 230 is at least one of Docker, Rocket (rkt), Solaris Containers, and the like. For example, container engine 230 may create a container (e.g., one of containers 240.sub.1-240.sub.z) using an image.).   

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of the multiple stream processing container system of Bishop with the secure container system of Woolward in order to perform computations on data at intelligent data pipe en route to data store, using an intelligent data pipeline for scalable analytics and management. Modification would allow for secure processing and storage of data.
In a modifying system, the high-level security policy is detected, security issues an alert and network traffic that violates the high-level declarative security policy are dropped or forwarded. The abstraction is a technique for managing complexity by establishing a level of complexity which suppresses the more complex details below the current level. The incorrect high-level descriptive security policy is reduced, since timely and authoritative metadata is accurate.

As per claim 2, modified Bishop and Woolward discloses coordinating the at least one container instance using Kubernetes or Docker Swarm (Woolward: Para [0026], [0032]-[033]: Container engine 230 can create and manage containers 240.sub.1-240.sub.z, for example, using an (high-level) application programming interface (API). By way of non-limiting example, container engine 230 is at least one of Docker, Rocket (rkt), Solaris Containers, and the like.  By way of non-limiting example, orchestration layer 310 is at least one of Docker Swarm.RTM., Kubernetes.RTM., Cloud Foundry.RTM. Diego, Apache.RTM. Mesos.TM., and the like.).
As per claim 3, Bishop discloses making a copy of the data stream en route from the data source to the data sink (Para [0067]-[0068]: Batch container(s) 108 ingest event tuples from respective input pipelines that collect data for a plurality of NRT data streams. [0082]: Output pipeline 218 collects and queues processed events for delivery to a persistent store. Data from output pipeline 218 is transmitted concurrently to a SQL data store and NoSQL data store like rich contextual data store 110. Output pipeline 218 can also be hosted by Kafka, which acts a sink for the output of the jobs.).
As per claim 4, Bishop discloses creating multiple container instances for processing the data stream (para [0031], [0065]-[0066], [0138]: The input connectors 104 acquire data from data sources 102 and transform the data into an input format that is consumable by containers 106 and 108. In one implementation, the input connectors 104 perform full data pulls and/or incremental data pulls from the data sources 102. In another implementation, the input connectors 104 also access metadata from the data sources 102. For instance, the input connectors 104 issue a "describe" API call to fetch the metadata for an entity and then issue the appropriate API call to fetch the data for the entity. In some implementations, customized input connectors 104 are written using the Connector SDK.TM. for individual data sources 102.).
As per claim 5, Bishop discloses wherein processing the data stream further comprises enriching the data stream or transforming the data stream (para [0061], [0065], [0074]: The input connectors 104 acquire data from data sources 102 and transform the data into an input format that is consumable by containers 106 and 108. In one implementation, the input connectors 104 perform full data pulls and/or incremental data pulls from the data sources 102. In another implementation, the input connectors 104 also access metadata from the data sources 102. For instance, the input connectors 104 issue a "describe" API call to fetch the metadata for an entity and then issue the appropriate API call to fetch the data for the entity. In some implementations, customized input connectors 104 are written using the Connector SDK.TM. for individual data sources 102.).
As per claim 6, Bishop discloses comprising creating container instances for data copying and for aggregate data processing (para [0059], [0067]-[0068], [0072]).
As per claim 7, Bishop discloses comprising deactivating the at least one container instance upon inactivity of the data stream (para [0048], [0079], [0121], [0125]).
As per claim 8, Bishop discloses comprising selecting an appropriate data type of the data sink based on the metadata (para [0082], [0120], [0132]: the technology disclosed calculates tuples per minute, capacity, throughput, latency, queuing time, read and write rates and execution time for each spout and bolt within a container and/or a topology; the technology disclosed calculates an offset between an input queue (e.g. Kafka spout) and an output queue (e.g. Kafka sink) of a container, and determines a latency and/or a drop in throughput within the container.).
As per claim 9, Bishop discloses creating multiple container instances to split the data stream into multiple data streams and to perform processing in parallel of the split data stream, or to copy the data stream into multiple data streams and to perform separate processing of each of the multiple data streams (para [0038], [0047], [0138]-[0139]).
As per claim 10, Bishop discloses enabling data replication and aggregate analytics data processing in parallel using multiple processing streams of the data stream (para [0040], [0074], [0097]).
As per claim 11, Bishop discloses making changes during processing to storage, compute, or networking needs of the at least one container instance based on the metadata (para [0063]-[0064], [0120], [0126]).
As per claim 12, Bishop discloses composing an analytics data view in the pipeline in near-real time based on data records in the data stream (para [0067], [0069], [0081]).
As per claim 13, Bishop discloses processing the data stream further comprises reformatting the data stream into another data format (Para [0094]: The output connectors 122 send data from orchestration 112 and/or output pipeline 218 and transform the data into an output format that is consumable by application(s) 123. The output connectors 122 perform full data pushes and/or incremental data pushes from orchestration 112; the output connectors 122 also provide metadata from the orchestration 112. In some implementations, customized output connectors 122 are written using the Connector SDK.TM. for individual application(s) 123. [0120]: the data 732 may be organized and formatted in any manner to support the application platform 710. In various implementations, the data 732 is suitably organized into a relatively small number of large data tables to maintain a semi-amorphous "heap"-type format.).

As per claim 14, Bishop discloses receiving the data stream via highly available queues (para [0072], [0105], [0132]:  NRT data streams 103 are queued in input pipeline 204 as batches. A batch is defined as an assemblage of event tuples, also referred to as "units of work", partitioned on a time-slice basis and/or a batch-size basis. A time-slice based definition includes partitioning at least one incoming NRT data stream by its most recently received portion within a time window (e.g., one batch keeps the event tuples from last one second). A batch-size based definition includes partitioning at least one incoming NRT data stream by a most recently received portion limited or restricted to or constrained by a data size (e.g., one batch includes 10 MB of most recently received event tuples). In other implementations, a combination of time-size basis and batch-size basis is used to define batches.).
As per claim 15, Bishop discloses performing pattern recognition of the data stream at the at least one container instance (para [0040]-[0041], [0085]: the run-time component of orchestration 112 includes a translator that interprets the declarative files using relational and XML-native persistent services, gateway, SOAP, REST API and semantic functionalities like machine learning, clustering, classifier-based classification and recommendation, context text analysis, text extraction and modeling, deep linguistic analysis and expressions based alphanumeric pattern detection).
As per claim 16, Bishop discloses enabling snapshots, clones, QoS, compression, encryption, data tiering, replication, high performance, app snapshot, app clone, app deploy, scaling, backup, upgrade, or multi-tenancy at the at least one container instance (Para [0048]-[0049], [0067], [0081]: The technology disclosed improves existing streaming processing systems by allowing the ability to both scale up and scale down resources within an infrastructure of a stream processing system. In addition, the technology disclosed leverages common dependencies between task sequences running in a container to reduce the strain on shared resources by eliminating dedicated per-pipeline hardware. Furthermore, the technology disclosed introduces natural elasticity to stream processing systems by minimizing the impact of small workloads on the systems. Apache Storm.TM., Apache Trident.TM., Apache Spark.TM., Apache Samza.TM. Apache Flink.TM., etc. and most existing stream processing systems have classically focused exclusively on scaling up and scaling out of computational resources in a quest for more performance).
As per claim 17, Bishop discloses the metadata comprises a data stream source, a data stream sink, and a data type (Para [0065]: The input connectors 104 acquire data from data sources 102 and transform the data into an input format that is consumable by containers 106 and 108. In one implementation, the input connectors 104 perform full data pulls and/or incremental data pulls from the data sources 102. In another implementation, the input connectors 104 also access metadata from the data sources 102. For instance, the input connectors 104 issue a "describe" API call to fetch the metadata for an entity and then issue the appropriate API call to fetch the data for the entity. In some implementations, customized input connectors 104 are written using the Connector SDK.TM. for individual data sources 102.  [0082]: Output pipeline 218 collects and queues processed events for delivery to a persistent store. In one implementation, data from output pipeline 218 is transmitted concurrently to a SQL data store and NoSQL data store like rich contextual data store 110. Output pipeline 218 can also be hosted by Kafka, which acts a sink for the output of the jobs. Please also see Para [0120] and [0126]).
As per claim 18, Bishop discloses the metadata indicates the data stream has a data type that is one of: flat file, Excel, CSV/JSON, Hive, JDBC data sources, Oracle, Microsoft, MySQL, IBM DB2, IBM Netezza, HP Vertica, SAP HANA, Teradata, Amazon AWS Redshift, Google BigQuery, Kafka streaming and cloud applications web services (Para [0045]: An application refers to a network hosted service accessed via a uniform resource locator (URL). Examples include software as a service (SaaS) offerings, platform as a service (PaaS) offerings, and infrastructure as a service (IaaS) offerings, as well as internal enterprise applications. Examples of applications include Salesforce1 Platform.TM., Sales Cloud.TM., Data.com.TM., Service Cloud.TM., Desk.com.TM. Marketing Cloud.TM., Pardot.TM., Wave Analytics.TM., Box.net.TM., Dropbox.TM., Google Apps.TM., Amazon AWS.TM., Microsoft Office 365.TM., Workday.TM., Oracle on Demand.TM. Taleo.TM., Yammer.TM. and Concur.TM.. In one implementation, an application offers insights to end-users in the form of rich visualization, using GUI and/or API based tools like standard graphs, bars, charts and overlaid infographics. Para [0073] and [0082]: Output pipeline 218 can also be hosted by Kafka, which acts a sink for the output of the jobs.).
As per claim 19, Bishop discloses enriching the data stream with supplemental data from a second data stream, the supplemental data being human-readable data for interpreting the first data stream and the first data source (para [0063], [0085], [0122]: The application platform 710 is any sort of software application or other data processing engine that generates the virtual applications 728A and 728B that provide data and/or services to the client devices 740A and 740B. In a typical implementation, the application platform 710 gains access to processing resources, communications interfaces and other features of the processing hardware using any sort of conventional or proprietary operating system 708. The virtual applications 728A and 728B are typically generated at run-time in response to input received from the client devices 740A and 740B. For the illustrated implementation, the application platform 710 includes a bulk data processing engine 712, a query generator 714, a search engine 716 that provides text indexing and other search functionality, and a runtime application generator 720. Each of these features may be implemented as a separate process or other module, and many equivalent implementations could include different and/or additional features, components or other modules as desired).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 17, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162